
	
		II
		109th CONGRESS
		2d Session
		S. 2762
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  ensure appropriate payment for the cost of long-term care provided to veterans
		  in State homes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Long-Term Care Security Act
			 of 2006.
		2.Requirement for report
			 to Congress before implementation of reduction in per diem rates for care
			 provided to veterans in State homes
			(a)Requirement for
			 ReportSubsection (c) of
			 section 1741 of title 38, United States Code, is amended—
				(1)by inserting (1) after
			 (c); and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)(A)If the Secretary proposes to implement a
				reduction in payments made under this section with respect to a fiscal year the
				Secretary shall, not later than January 1 of the preceding fiscal year, submit
				to the Committee on Veterans’ Affairs of the Senate and the Committee on
				Veterans' Affairs of the House of Representatives a report containing a
				detailed justification of such proposed reduction.
							(B)For purposes of this paragraph, a reduction
				in payments is—
								(i)a
				lack of increase in the rates paid under subsection (a) pursuant to a
				determination of the Secretary under paragraph (1); or
								(ii)a
				modification of the eligibility for veterans to receive care in State homes
				that would, if enacted into law, result in fewer veterans eligible to receive
				such care in State homes.
								(C)In preparing a report under subparagraph
				(A), the Secretary shall consult with the heads and appropriate officials of
				the State and local agencies responsible for the supervision of State homes in
				each State in which State homes are operated, and representatives of such other
				organizations with expertise in State home matters as the Secretary determines
				appropriate.
							(D)A
				report under subparagraph (A) shall include the following information:
								(i)A
				specific description of the degree to which the proposed reduction in payments
				would effect the financial well-being of each State home.
								(ii)A
				detailed description of the consultation with heads, officials, and
				representatives required under subparagraph (C), and the results of that
				consultation.
								(iii)A description of the intent of the
				Secretary to recover grant amounts under section 8136(a) of this title where a
				State determines, as a result of the proposed reduction in payments, to close a
				State home within the period prescribed under that section.
								(iv)A
				description of the effect of the proposed reduction in payments on the
				long-term care needs of veterans who receive care in State homes, including a
				description of the options for long-term care in reasonably proximate
				facilities available to such veterans and an assessment of the cost of the
				provision of care for such veterans in such
				facilities.
								.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of enactment of this Act, and
			 apply with respect to per diem payments made under section 1741 of title 38,
			 United States Code, on or after such date.
			3.Nursing home care and
			 prescription medications in State homes for veterans with service-connected
			 disabilities
			(a)Nursing home
			 careSubchapter V of chapter
			 17 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					1744.Nursing home care
				and medications for veterans with service-connected disabilities
						(a)(1)The Secretary shall pay each State home for
				nursing home care at the applicable rate payable under section 1720 of this
				title for nursing home care furnished in a non-Department nursing home (as that
				term is defined in subsection (e)(2) of such section), where such care is
				provided to any veteran as follows:
								(A)Any veteran in need of such care for a
				service-connected disability.
								(B)Any veteran who—
									(i)has a service-connected disability rated at
				70 percent or more; and
									(ii)is in need of such care.
									(2)Payment by the Secretary under paragraph
				(1) to a State home for nursing home care provided to a veteran described in
				that paragraph constitutes payment in full to the State home for such care
				furnished to that
				veteran.
							.
			(b)Provision of
			 prescription medicinesSuch
			 section is further amended by adding at the end the following new
			 subsection:
				
					(b)The Secretary shall furnish such drugs and
				medicines as may be ordered on prescription of a duly licensed physician as
				specific therapy in the treatment of illness or injury to any veteran as
				follows:
						(1)Any veteran in need of such drugs and
				medicines for a service-connected disability.
						(2)Any veteran who—
							(A)has a service-connected disability rated at
				50 percent or more;
							(B)is provided nursing home care that is
				payable under subsection (a); and
							(C)is in need of such drugs and
				medicines.
							.
			(c)Conforming
			 amendments
				(1)Criteria for
			 paymentSection 1741(a)(1) of
			 such title is amended by striking The and inserting
			 Except as provided in section 1744 of this title, the.
				(2)Eligibility for
			 nursing home careSection
			 1710(a)(4) of such title is amended—
					(A)by striking and before
			 the requirement in section 1710B of this title; and
					(B)by inserting , and the requirement
			 in section 1744 of this title to provide nursing home care and prescription
			 medicines to veterans with service-connected disabilities in State
			 homes after a program of extended care services.
					(d)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 17 of such title is amended by inserting
			 after the item relating to section 1743 the following new item:
				
					
						1744. Nursing home care and
				medications for veterans with service-connected
				disabilities.
					
					.
			(e)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2006.
			4.Authority to treat
			 certain health facilities as State homes
			(a)AuthoritySubchapter III of chapter 81 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					8138.Treatment of
				certain health facilities as State homes
						(a)The Secretary may treat a health facility
				as a State home for purposes of subchapter V of chapter 17 of this title if the
				following requirements are met:
							(1)The facility meets the standards for the
				provision of nursing home care that is applicable to State homes, as prescribed
				by the Secretary under section 8134(b) of this title, and such other standards
				relating to the facility as the Secretary may require.
							(2)The facility is licensed or certified by
				the appropriate State and local agencies charged with the responsibility of
				licensing or otherwise regulating or inspecting State home facilities.
							(3)The State demonstrates in an application to
				the Secretary that, but for the treatment of a facility as a State home under
				this subsection, a substantial number of veterans residing in the geographic
				area in which the facility is located who require nursing home care will not
				have access to such care.
							(4)The Secretary determines that the treatment
				of the facility as a State home best meets the needs of veterans for nursing
				home care in the geographic area in which the facility is located.
							(5)The Secretary approves the application
				submitted by the State with respect to the facility.
							(b)The Secretary may not treat a health
				facility as a State home under subsection (a) if the Secretary determines that
				such treatment would increase the number of beds allocated to the State in
				excess of the limit on the number of beds provided for by regulations
				prescribed under section 8134(a) of this title.
						(c)The number of beds occupied by veterans in
				a health facility for which payment may be made under subchapter V of chapter
				17 of this title by reason of subsection (a) shall not exceed the number of
				veterans in beds in State homes that otherwise would be permitted in the State
				under regulations prescribed under section 8134(a) of this title.
						(d)The number of beds in a health facility in
				a State that has been treated as a State home under subsection (a) shall be
				taken into account in determining the unmet need for beds for State homes for
				the State under section 8134(d)(1) of this
				title.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 81 of such title is amended by inserting
			 after the item relating to section 8137 the following new item:
				
					
						8138. Treatment of certain
				health facilities as State
				homes.
					
					.
			
